—Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered September 18, 1992, which, in a proceeding, pursuant to CPLR article 78, to restrain respondents from continuing pending disciplinary proceedings against petitioners, granted respondents’ cross motion to dismiss the proceeding, as premature, unanimously affirmed, without costs.
Respondents initiated disciplinary proceedings against petitioners, since, instead of cooperating as witnesses with representatives of the Kings County District Attorney’s office, who were investigating a violent incident, which resulted in two arrests, they asserted their privilege against self-incrimination.
The extraordinary remedy of prohibition was properly denied because petitioners can institute proceedings in the event of an adverse administrative determination (McGillicuddy v Monaghan, 280 App Div 144, 145; Matter of Askinazi v Police Dept., 25 AD2d 429). Concur — Rosenberger, J. P., Ellerin, Asch and Rubin, JJ.